       Case 1:21-cv-00349-MEM Document 15 Filed 04/16/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

RONALD L. FLEMING,                     :

                 Plaintiff             :    CIVIL ACTION NO. 1:21-349

       v.                              :          (MANNION, D.J.)
                                                  (CARLSON, M.J.)
KELLY YATES, et al.,                   :

                 Defendants            :

                                   ORDER

      Presently before the court is the report and recommendation (“Report”)

of Magistrate Judge Martin C. Carlson, (Doc. 9), which recommends that the

plaintiff Ronald L. Fleming’s Complaint, (Doc. 1), be dismissed and his

motions to amend, (Doc. 6), and for a temporary restraining order, (Doc. 7),

be denied. Fleming filed objections to the Report. (Doc. 12).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)).
       Case 1:21-cv-00349-MEM Document 15 Filed 04/16/21 Page 2 of 4




      Even where no objections are made to a report and recommendation,

the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P.72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1);

M.D.Pa. Local Rule 72.3.

            In his Report, Judge Carlson conducted a review of the

Fleming’s pro se Complaint in accordance with 28 U.S.C. §1915(e)(2)(B)(ii).

Initially, the Report observes that the Complaint does not conform to Federal

Rule of Civil Procedure 8, in that it is handwritten and, as a result,

“unintelligible, inscrutable, and lack[s] coherent factual averments and a

comprehensible prayer for relief.” (Doc. 9, at 8). Accordingly, the Report

recommends dismissal of the Complaint in its entirety.

      Additionally, because Fleming invites the court to enjoin his pending

criminal case, and because all three factors of the Younger Abstention
       Case 1:21-cv-00349-MEM Document 15 Filed 04/16/21 Page 3 of 4




Doctrine apply here, the Report recommends that the court abstain from

addressing his request for injunctive relief. Finally, Judge Carlson observes

that, insofar as Fleming seeks to bring a civil rights action premised on claims

of malicious prosecution, the Complaint fails as a matter of law because

Fleming’s criminal case has not been resolved in his favor given that it

remains pending.

      The court has conducted a thorough review of all pertinent filings and

finds the Report of Judge Carlson to be well-reasoned and well-supported.

Although Fleming has filed objections to the Report, he appears to accept its

conclusions in that he has already filed an Amended Complaint, as well as a

second motion for preliminary injunction. (Doc. 10; Doc. 13). In light of this,

the court will overrule the objections and adopt the Report in its entirety as

the decision of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) Fleming’s objections to the Report, (Doc. 12), are

            OVERRULED;

        (2) The Report of Judge Carlson, (Doc. 9), is ADOPTED

            IN ITS ENTIRETY;

        (3) Fleming’s Complaint, (Doc. 1), is DISMISSED;
             Case 1:21-cv-00349-MEM Document 15 Filed 04/16/21 Page 4 of 4




             (4) Fleming’s motion to amend, (Doc. 6), is DISMISSED

                 AS MOOT;

             (5) Fleming’s motion for a temporary restraining order

                 and/or preliminary injunction, (Doc. 7), is DENIED; and

             (6) The matter is REMANDED to Judge Carlson for further

                 proceedings.

                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: April 16, 2021
21-0349-01
